Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2004

Douglas v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2924




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Douglas v. Atty Gen USA" (2004). 2004 Decisions. Paper 911.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/911


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                       ___________

                       No. 02-2924
                       ___________

                    BASIL DOUGLAS,

                             Petitioner

                              v.

       JOHN ASHCROFT, ATTORNEY GENERAL OF
               THE UNITED STATES,

                            Respondent


                       ___________

ON APPEAL FROM THE BOARD OF IMMIGRATION APPEALS

                    (No. A70-844-938)

                       ___________

         Submitted Under Third Circuit LAR 34.1(a)
                     February 6, 2004

BEFORE: NYGAARD, SMITH, and GREENBERG, Circuit Judges.

                  (Filed: March 26, 2004)

                       ___________

                OPINION OF THE COURT
                     ___________
NYGAARD, Circuit Judge.

              Appellant Basil Washington Douglas petitions for review of a final order of

removal issued by the Board of Immigration Appeals (“BIA”). The BIA affirmed without

opinion the decision of an Immigration Judge (“IJ”), upholding the Immigration and

Naturalization Service (“INS”) District Director’s denial of a joint petition for the

removal of the conditional basis of Douglas’s permanent resident status. We will deny his

petition.

                                              I.

              Since we write solely for the parties, a brief review of the facts will suffice.

Douglas is a native and citizen of Jamaica, and has three grown children who reside there.

He entered the United States as a visitor in 1990, and testified in front of the IJ that he

met Beatrice Richardson, a U.S. citizen, in December 1990. Douglas and Richardson

married in April 1993, and Douglas was granted conditional lawful permanent resident

status, set to expire in April 1996. In January 1996, Douglas and his wife filed a joint

petition to remove the conditions on his permanent resident status. Douglas testified that

problems developed in the marriage as a result of his desire to send money to his grown

children in Jamaica, and that he and his wife separated in July 1996.

              Douglas and his wife appeared together, however, in an August 1997

interview with the INS regarding their joint application. At the time, both lied and told the

INS official that they were living together, although Douglas later admitted they had been



                                               2
separated for at least a year. During the INS interview, Douglas and his wife gave

numerous inconsistent answers regarding the details of his employment and the setup of

the apartment where they claimed to be living. Based on these discrepancies, as well as a

paucity of reliable evidence supporting the validity of the marriage, the INS District

Director denied their joint application.

              The IJ affirmed the denial of the joint application after a hearing in January

1999, holding that the government had clearly established that Douglas’s marriage was

entered into for immigration purposes. The BIA affirmed the IJ’s decision without

opinion, and Douglas appealed.

                                             II.

              Douglas first challenges the BIA’s decision to affirm the IJ’s ruling without

an opinion, as is provided for under the BIA’s streamlining regulations. 8 C.F.R. §

1003.1(a)(7) (2004). This issue is disposed of by this Court’s recent opinion in Dia v.

Ashcroft, which upheld the validity of the streamlining regulations. 353 F.3d 228, 234 (3d

Cir. 2003) (en banc). In accordance with Dia, when the BIA summarily affirms a decision

of an IJ, we must look to the reasoning employed by the IJ in our review of that ruling.

Dia, 353 F.3d at 244. We cannot, therefore, accept Douglas’s invitation to examine the

BIA’s decision for abuse of discretion.

              In reviewing an IJ’s decision, we may not substitute our own interpretation

of the facts, but must affirm the IJ’s findings if they are supported by “substantial



                                              3
evidence,” such that “a reasonable fact finder could make such a determination.” Id. at

249. “Substantial evidence is more than a mere scintilla and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Senathirajah v.

INS, 157 F.3d 210, 216 (3d Cir. 1998) (internal quotations and citation omitted).

               Douglas’s contentions boil down to a dispute over the interpretation of the

facts. He claims the government did not present adequate proof that his marriage was

entered into for immigration purposes, and that the IJ erred in finding that the government

had proven its case by a preponderance of the evidence. 8 U.S.C. § 1186a(c)(3)(D). A

review of the record, however, establishes that the IJ’s decision is supported by

substantial evidence indicating that Douglas’s marriage was not genuine.

               Douglas’s story is plagued by inconsistencies, as well as some outright lies.

Douglas admitted to the IJ that he and his wife lied during the 1997 INS interview in

order to cover up the dissolution of their marriage. He testified that he and his wife had

separated in mid-1996, before the interview but after their joint application to remove the

conditions on his residency status. When she filed for divorce in 1997, however,

Douglas’s wife indicated that she and Douglas had been separated since 1995. She did not

appear to testify on his behalf in front of the IJ.

               In fact, although the IJ gave him extra time to procure impartial witnesses,

such as the pastor of the church he and his wife supposedly attended together, Douglas

was only able to present two witnesses to his marriage – a childhood friend and his niece.



                                                4
Neither witness presented detailed or specific information about the marriage, and given

their lack of impartiality, the IJ reasonably accorded their testimony little weight. The

additional letters Douglas produced from acquaintances only compromised his story

further, since they indicated that the couple was living together until mid-1997, an

assertion that Douglas admitted was untrue.

              Given this evidence, it was reasonable for the IJ to hold that the government

had carried its burden of proof by demonstrating that Douglas and his wife were

separated, and had lied under oath about their relationship in the 1997 interview with the

INS. Having admitted these lies, Douglas’s credibility was called into question, and he

failed to provide any evidence to rebut the government’s contention that his marriage had

been for the purpose of securing an immigration benefit.

                                             III.

              For the reasons set forth above, we will affirm the BIA’s final order of

removal.




                                              5